NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAILIN ESTEVEZ-PORTILLO,                         No.   16-73930

                Petitioner,                      Agency No. A205-150-905

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**


Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Mailin Estevez-Portillo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order denying her appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s continuous physical presence determination. Zarate v. Holder, 671 F.3d

1132, 1134 (9th Cir. 2012). We review de novo claims of due process violations.

Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition

for review.

      Substantial evidence supports the agency’s determination that Estevez-

Portillo did not show the requisite ten years of continuous physical presence to

establish eligibility for cancellation of removal, where she testified she entered the

United States after her fifteenth birthday, which is months short of the point at

which she needed to establish presence. See 8 U.S.C. § 1229b(b)(1)(A); Zarate,

671 F.3d at 1134 (“Under the substantial evidence standard, a petitioner can obtain

reversal only if the evidence compels a contrary conclusion.”).

      The record does not support Estevez-Portillo’s contention that the IJ was

aggressive in questioning her, such that the IJ was no longer impartial, or otherwise

violated due process. See Lianhua Jiang, 754 F.3d at 741 (no lack of IJ

impartiality, where IJ’s questions were an attempt to clarify the relationship

between the alien and a witness, and not an indication of bias).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-73930